Next, appellant argues that the district court abused its
                    discretion by awarding respondent attorney fees in conjunction with her
                    post-judgment motion because the district court had ordered that each
                    party was responsible for their share of fees and costs in the divorce
                    decree. Because the district court has discretion to award attorney fees
                    and costs for post-judgment motions in divorce actions, we conclude that
                    the district court did not abuse its discretion in awarding respondent
                    attorney fees associated with the motion.    See Love v. Love, 114 Nev. 572,
                    581-82, 959 P.2d 523, 529 (1998) (recognizing the district court's discretion
                    to award fees and costs in post-divorce decree orders); see also Miller v.
                    Wilfong, 121 Nev. 619, 622, 119 P.3d 727, 729 (2005) (explaining that a
                    district court's decision as to attorney fees in divorce proceedings is
                    reviewed for an abuse of discretion).
                                Finally, appellant challenges the district court's order that
                    reduced to judgment child support arrears that accrued from the parties'
                    separation in September 2011. Having reviewed the record, we conclude
                    that the district court did not abuse its discretion in reducing this amount
                    to judgment. See NRS 125B.030 (allowing the custodial parent to recover
                    child support during a period of separation before the action to establish
                    support); Mason v. Cuisenaire, 122 Nev. 43, 128 P.3d 446 (2006)
                    (recognizing that the custodial parent may recover child support for the
                    period of separation before the divorce under NRS 125B.030); Wallace v.
                    Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996) (providing that




SUPREME COURT
       OF
    NEVADA
                                                            2
(0) 194Th (14111P
                matters of child support are within the district court's sound discretion).
                Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.'



                                                                                     , C.J.
                                                         Gibbons



                                                         Pickering



                                                         Saitta


                cc: Hon. Vincent Ochoa, District Judge
                     Jerry Michael Davies, Jr.
                     Bourke Law Ltd.
                     Eighth District Court Clerk




                      'We conclude that appellant's additional arguments lack merit. To
                the extent appellant sought to challenge the divorce decree in this appeal,
                because appellant never timely appealed from the divorce decree, we lack
                jurisdiction to consider any challenge to the divorce decree. See NRAP
                4(a)(1) (providing that a notice of appeal must be filed within 30 days of
                service of the written notice of entry of the judgment).



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A